Citation Nr: 1714873	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for sarcoidosis.

2.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to sarcoidosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran had active naval service from April 1990 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This matter was previously before the Board in October 2014 and was remanded for additional development.  For the reasons discussed below, another remand is needed before the Board can adjudicate the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is rated for his service-connected sarcoidosis with history of subjective complaints of fibromyalgia and polyneuropathy under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6846.  Sarcoidosis may be alternatively evaluated under the rating criteria for chronic bronchitis.  38 C.F.R. § 4.97, DC 6846 ("Or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved").

The Veteran was last afforded a VA examination in March 2014 to determine the severity of his sarcoidosis.  The examination report did not provide the results of pulmonary function testing (PFT), which would be necessary to evaluate the severity of the Veteran's disability under DC 6600.  Instead, the examination report only noted that PFT results were "pending 4/14/14."  In a Report of General Information dated April 2, 2014, the Veteran stated he went to an exam scheduled for March 29, 2014, but there was nobody available to conduct the testing.  In a May 2014 deferred rating action, a request was made to reschedule the Veteran to conduct PFT.  However, there is no indication in the claims file that this requested testing was ever performed.  As such, a remand is needed to afford the Veteran a new VA examination to evaluate the current severity of his service-connected sarcoidosis that includes the results of PFT.

In its October 2014 remand, the Board requested that an examiner comment on whether the Veteran's reported symptoms of bowel and bladder incontinence, numbness and burning of the extremities, fatigue, and lightheadedness were attributable to his service-connected sarcoidosis with a history of subjective complaints of fibromyalgia and polyneuropathy.  In a May 2016 opinion, a VA examiner provided a negative opinion.  However, on remand, the VA examiner should thoroughly detail all residual symptoms from his sarcoidosis and its severity.

The Veteran also seeks entitlement to service connection for Type II diabetes, to include as secondary to his service-connected sarcoidosis.  In October 2014, the Board remanded the Veteran's claim to obtain a thorough opinion that addressed the Veteran's various theories of entitlement, as well as to discuss relevant evidence in the record.  In May 2016, a VA examiner provided a negative nexus.  However, in his opinion addressing whether the Veteran's diabetes was caused or aggravated by sarcoidosis, the VA examiner appeared to conflate the two issues in his conclusion, stating that it was "less likely than not that vets [sic] current diabetes diagnosed in 2005 is due to chronically aggraved [sic] s/c sarcoidosis."  Further, the VA examiner's rationale appeared to only address the issue of whether the Veteran's diabetes was caused by sarcoidosis.  Further, the VA examiner stated he could not comment on the Veteran's contentions noting an association between fibromyalgia and diabetes.  On remand, the Veteran should be afforded a new VA examination with opinions that fully address the Veteran's contentions.  

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's other claims, adjudication of the TDIU issue will be deferred until the above-noted issues are adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).  A March 2016 deferred rating requested that all required notice be sent to the Veteran with respect to this issue.  However, a review of the claims file does not show that this action was ever accomplished.  On remand, the Veteran should be provided appropriate notice on this issue and requested to provide information on his work and educational history. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Provide the Veteran appropriate notice as to the claim for entitlement to a TDIU and ask that he complete an application for TDIU.  Allow him a reasonable opportunity to respond.

3.  Then schedule the Veteran for a VA examination, preferably with a pulmonologist (if possible), to determine the current severity of his service-connected sarcoidosis with subjective complaints of fibromyalgia and polyneuropathy.  The examiner is requested to delineate all symptomology associated with and the current severity of this disability, as well as all functional limitations that are a result of this disability.   All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail, to include the results of pulmonary function testing.  

The examiner is asked to specifically comment on the Veteran's lay statements regarding the severity of his symptoms of sarcoidosis, particularly his attribution of his symptoms of bowel and bladder incontinence, numbness and burning of the extremities, or fatigue to sarcoidosis.  See November 2005 VA Fibromyalgia Examination; September 2007 VA Pulmonary Consultation; October 2007 VA Endocrine Examination; December 2008 Scott AFB Treatment Records; March 2010 Barnes Jewish Hospital Treatment Records.

4.  Then schedule the Veteran for an appropriate VA examination with an appropriate examiner, preferably an endocrinologist if possible, to determine the current nature and likely etiology of his Type II diabetes mellitus.  The claims folder should be made available to the examiner for review and all appropriate tests and studies should be conducted.  Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's Type II diabetes mellitus is related to any incident of his active duty military service, to include his in-service treatment with steroids?  The examiner should specifically comment on service treatment records reporting the use of Prednisone from November 1990 to March 1991. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that Type II diabetes mellitus was caused by the Veteran's service-connected sarcoidosis with a history of subjective complaints of fibromyalgia and polyneuropathy?  

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that Type II diabetes mellitus was aggravated by the Veteran's service-connected sarcoidosis with a history of subjective complaints of fibromyalgia and polyneuropathy? 

The examiner is asked to specifically comment on the Veteran's lay statements and information cited by the Veteran's representative in a May 2013 Informal Hearing Presentation regarding potential associations between sarcoidosis, fibromyalgia, and Type II diabetes mellitus.

Detailed rationale is requested for all opinions provided.  

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and her representative an opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




